Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2006

Lieberman v. Cambridge Partners
Precedential or Non-Precedential: Precedential

Docket No. 04-3079




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lieberman v. Cambridge Partners" (2006). 2006 Decisions. Paper 1514.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1514


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          __________

                        Nos. 04-3079 & 04-3869
                              __________

                       IRVIN S. LIEBERMAN,
                     and all others similarly situated,
                                          Appellant at No. 04-3079

                                 vs.

                  CAMBRIDGE PARTNERS, L.L.C.;
                      J.B. HANAUER & CO.

                               _________

             On Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                            (No. 03-cv-02317)
               District Judge: Honorable Cynthia M. Rufe
                               __________

                   L-3 COMMUNICATIONS CORP.
                                 Appellant at No. 04-3869
                             vs.

  WAYNE CLEVENGER, LARRY COLANGELO, JOHN FLEURY, EDWARD
GORMAN, MIDMARK CAPITAL, L.P., MIDMARK ASSOCIATES, INC., MILAN
       RESANOVICH, JOSEPH ROBINSON and PAUL TISCHLER
                         _________

             On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                            (No. 03-cv-03932)
                District Judge: Honorable Anita B. Brody
                               __________

                      Argued: September 26, 2005
                            ___________
             Before: RENDELL, FUENTES, and GARTH, Circuit Judges

                       (Opinion Filed: December 27, 2005)
                                   __________

                   ORDER AMENDING PUBLISHED OPINION
                              __________


GARTH, Circuit Judge

      IT IS ORDERED that the precedential Opinion in the above matter filed on
December 27, 2005, be amended to replace “Mark D. Powers, Esquire” with “Marc D.
Powers, Esquire” on page 4 (listing the names of counsel).


                                      By the Court,


                                      /s/ Leonard I .Garth
                                      United States Circuit Judge

DATED: February 8, 2006
CMD/cc: John F. Innelli, Esq.
        Jacquelyn J. Ager, Esq.
        Robert N. Feltoon, Esq.
        Thomas E. Redburn Jr., Esq.
        Carl M.Bucholz, Esq.
        Timothy D. Katsiff, Esq.
        Matthew J. Siembieda, Esq.
         Mark D. Simon, Esq.
         Charles L. Becker, Esq.
         Gregory J.Hindy, Esq.
         Alexander Kerr, Esq.
         Marc D. Powers, Esq.
         Lewis D. Prutzman, Esq.
         Ralph A. Siciliano, Esq.
         John F. Smith III, Esq.